 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   JD Merrick,                                        No. CV-19-00474-TUC-DCB
10                    Plaintiff,                        AMENDAD ORDER
11   v.
12   Miguel Ramos, et al.,
13                    Defendants.
14
15          On March 9, 2020, the Court ordered the Plaintiff to complete and return the service
16   materials for Defendant Ramos for service to be performed by the United States Marshal.
17   Plaintiff seeks an extension of time to serve Defendant Ramos. According to the Plaintiff
18   he completed and returned the service packet, but the Clerk’s Office lost it. He asks the
19   Court to Order the Clerk to send him another service packet, and he will promptly complete
20   and return it.
21          Accordingly,
22          IT IS ORDERED that the Motion for Extension of Time (Doc. 22) is GRANTED.
23          IT IS FURTHER ORDERED that the Clerk of the Court shall send the plaintiff
24   another service packet, and the Plaintiff shall have 7 days to complete it and return it.
25          ///
26          ///
27          ///
28
 1            IT IS FURTHER ORDERED that there shall be no further extensions of time to
 2   serve Defendant Ramos.1
 3            Dated this 27th day of March, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1
         Amended to correct name of Defendant to be served.

                                                -2-
